DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 12/16/2021 have been entered.

Response to Arguments
	Applicant’s arguments on pages 7-17, filed on 12/16/2021 have been fully considered and are not persuasive.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Applicant argues that in claims 1 and 20 the reference Ashkenazi does not disclose “wherein an upper transverse width of an upper portion of the electronic component case, 
wherein the battery is provided in the upper portion of the electronic component case, and wherein the battery is spaced apart forwardly from the area between the superciliary arches of the wearer.”
The examiner respectfully disagrees. 


    PNG
    media_image1.png
    100
    76
    media_image1.png
    Greyscale

Shown above is the housing 308 from Ashkenazi figure 6B
The reference Ashkenazi figure 6B above teaches an upper transverse width of an upper portion of the electronic component case (308; upper portion of 308 has a greater width than the lower portion as shown in figure 6B) is greater than a lower transverse width of a lower portion of the electronic component case (lowest portion of 308 has the smaller width than the upper portion as shown in figure 6B and paragraph [0047]).
	Ferguson teaches wherein the battery is provided in the upper portion of the electronic component case (figure 1 and paragraph [0024] states there is a box or housing connected to the frame where the battery is located), and wherein the battery (figure 1 and paragraph [0024] states there is a box or housing connected to the frame where the battery is located) is spaced apart forwardly from the area between the superciliary arches of the wearer (as shown in figures 1 and 2 the battery is located in the box or housing connected to the frame and it is spaced apart forward from the area between the superciliary arches of the wearer), not Ashkenazi.
Therefore, rejection of claims 1 and 20 are maintained.
	Applicant argues that in claims 13 and 20 the reference Ashkenazi does not disclose “wherein the lens frame comprises an upper frame coupled to an upper boundary of the binocular lens, wherein the electronic component case is fixed to the upper frame, wherein the electronic component case is provided at a rear side of the upper frame wherein the rear side of the upper frame comprises a concave portion that is recessed forwardly, and wherein the electronic component case includes a forward protrusion that fills the concave portion of the upper frame.”

[AltContent: arrow]	The examiner respectfully disagrees.	

    PNG
    media_image2.png
    589
    250
    media_image2.png
    Greyscale

Annotated Ashkenazi figure 6A
	Ashkenazi  teaches wherein the lens frame (110 and 302) comprises an upper frame coupled to an upper boundary of the binocular lens (230, 304R, 304L; upper portion of the frame 110 and 302 as shown in figure 6 above with an arrow),
	wherein the electronic component case (308) is fixed to the upper frame (upper portion of the frame 110 and 302 as shown in figures 2 and 6 and as shown above in figure 6 with an arrow),
	wherein the electronic component case (308) is provided at a rear side of the upper frame (upper portion of the frame 110 and 302 as shown in figure 7B and as shown above in figure 6 with an arrow),
	wherein the rear side of the upper frame comprises a concave portion that is recessed forwardly (back of 240, 245, 304R, 304L and as shown above in figure 6 with an arrow), and
	wherein the electronic component case (308) includes a forward protrusion (entire case of 308) that fills the concave portion of the upper frame (fills in the back of 240, 245, 304R, 304L and 110, 302 and paragraph [0048] states electro-optical unit housing 308 is coupled with both frame 302 and with partially transmissive partially reflective lens 304).
Therefore, rejection of claims 13 and 20 are maintained.

	The examiner respectfully disagrees,
	It has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950)  The rearrangement in this case does not modify the operation of the device because the battery still powers electronic device. 
	The rejections of claims 1, 13 and 20 are maintained.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashkenazi et al. US 20150168730.
Regarding claim 13, Ashkenazi teaches 
	an electronic device (figures 2, 3, 6, and 7, binocular HUD glasses, user wearable optical display system; paragraphs [0035] and [0047]), comprising,
	a binocular lens provided to correspond to eyes of a wearer (figure 2 and paragraph [0035] states shown in figure 2 illustrates binocular HUD glasses that include a pair of optical systems 240 and 245; each optical system provides an image to at least one of the user’s eyes and paragraph [0048] lens piece 304R and 304L);

	an electronic component case (electro optical unit housing 308) disposed in a central area of the binocular lens (230; 304R, 304L) and connected to the lens frame (110; 302); and
	an optical driving assembly (optical system, 240, 245) mounted in the electronic component case (308) and configured to emit light to the binocular lens (240, 245, 304R, 304L, figures 1 and 3, image generator 152 and data source 170),
	wherein the optical driving assembly (180) comprises,
		an image source panel configured to emit light (252); and
		an emitting lens group (254, 258 and 260) provided on an optical path of the light emitted from the image source panel. (252; lens 254, 258 and 260);
	wherein the lens frame (110 and 302) comprises an upper frame coupled to an upper boundary of the binocular lens (230, 304R, 304L; upper portion of the frame 110 and 302 as shown in figure 6),
	wherein the electronic component case (308) is fixed to the upper frame (upper portion of the frame 110 and 302 as shown in figures 2 and 6),
	wherein the electronic component case (308) is provided at a rear side of the upper frame (upper portion of the frame 110 and 302 as shown in figure 7B),
	wherein the rear side of the upper frame comprises a concave portion that is recessed forwardly (back of 240, 245, 304R, 304L), and
	wherein the electronic component case (308) includes a forward protrusion (entire case of 308) that fills the concave portion of the upper frame (fills in the back of 240, 245, 304R, 304L 
Regarding claim 14, Ashkenazi teaches 
the electronic device (figures 2, 3, 6, and 7) of claim 13, wherein the optical driving assembly (optical system 240, 245) further includes a reflective mirror (mirror 262) configured to reflect the light, emitted from the emitting lens group (lens 254, 258, 260), to a reflection region of the binocular lens (spherical visor as shown in figure 2).
Regarding claim 15, Ashkenazi teaches
the electronic device (figures 2, 3, 6, and 7) of claim 14, wherein the reflective mirror (mirror 262) is provided between the reflection region(visor 230; paragraph [0042] teaches a visor 230 that is operative to reflect a generated HUD image) and the emitting lens group (lens 254, 258, 260), as viewed from the front side of the electronic device (as shown in figure 2).
Regarding claim 16, Ashkenazi teaches
the electronic device (figures 2, 3, 6, and 7) of claim 14, wherein, with respect to a vertical plane passing through a center of an exit surface of the emitting lens group (lens 254, 258, 260) and a center of the reflection region, a direction vector of the light emitted from the emitting lens group has a rearward component (as shown in figure 2 with 254, 258, and 260; paragraphs [0042] and [0043]).
Regarding claim 17, Ashkenazi teaches
the electronic device (figures 2, 3, 6, and 7) of claim 14, wherein the binocular lens (visor 230) comprises an optically transparent material (paragraph [0033] teaches the term “visor” refers to an object that is within the view of a wearer, which is partially transmissive to light and as well as partially reflective to light), and the reflection region is coated so that at least a 

Also, the examiner notes that claim limitation of “coated” can be considered as product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113
Regarding claim 19, Ashkenazi teaches 
the electronic device (figures 2, 3, 6, and 7) of claim 18, wherein,
the lens frame (110, 302) further comprises a side frame (temples 310R, 310L) seated at both sides of the head of the wearer (as shown in figure 6A), 
the upper frame of the lens frame (upper portion of the frame 110 and 302 as shown in figure 7B) comprises,
an inner portion forming a center area of the lens frame (inner portion of the center area of 110; 302); and 
an outer portion provided transversely outward of the inner portion and 
connected to the side frame (outer portion of 110; 302 and front section 313), 
the inner portion is fixed only to the upper boundary of the binocular lens (304L, 304R fixed to 110; 302), and 
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashkenazi et al. US 20150168730 in view of Ferguson, III et al. US 20210057070.
Regarding claim 1, Ashkenazi teaches 
	an electronic device (figures 2, 3, 6, and 7, binocular HUD glasses, user wearable optical display system; paragraphs [0035] and [0047]), comprising,
	a binocular lens provided to correspond to eyes of a wearer (figure 2 and paragraph [0035] states shown in figure 2 illustrates binocular HUD glasses that include a pair of optical systems 240 and 245; each optical system provides an image to at least one of the user’s eyes and paragraph [0048] lens piece 304R and 304L);
	a lens frame fixed to the binocular lens and configured to be seated on a head of the wearer (frame 110; frame 302);
	an electronic component case fixed to the lens frame (electro optical unit housing 308);

	a battery configured to supply power to the optical driving assembly (240, 245 and paragraph [0051] battery),
	wherein a position of the electronic component case (308) corresponds to an area between superciliary arches of the wearer (as shown in figure 2),
	wherein an upper transverse width of an upper portion of the electronic component case (308; upper portion of 308 has a greater width than the lower portion as shown in figure 6B) is greater than a lower transverse width of a lower portion of the electronic component case (lowest portion of 308 has the smaller width than the upper portion as shown in figure 6B and paragraph [0047]).
	Ashkenazi does not specifically teach wherein the battery is provided in the upper portion of the electronic component case, and wherein the battery is spaced apart forwardly from the area between the superciliary arches of the wearer.
	Ferguson teaches the electronic device (figure 1), wherein the battery is provided in the upper portion of the electronic component case (figure 1 and paragraph [0024] states there is a box or housing connected to the frame where the battery is located), and wherein the battery (figure 1 and paragraph [0024] states there is a box or housing connected to the frame where the battery is located) is spaced apart forwardly from the area between the superciliary arches of the wearer (as shown in figures 1 and 2 the battery is located in the box or housing connected to the frame and it is spaced apart forward from the area between the superciliary arches of the wearer).

Regarding claim 2, Ashkenazi in view of Ferguson teaches the invention as set forth above and
Ashkenazi further teaches 
the electronic device (figures 2, 3, 6, and 7) of claim 1, wherein,
the lens frame (110 and 302) comprises an upper frame coupled to an upper boundary of the binocular lens (230, 304R, 304L; upper portion of the frame 110 and 302 as shown in figure 6), and 
the electronic component case (308) is fixed to the upper frame (upper portion of the frame 110 and 302 as shown in figures 2 and 6).
Regarding claim 3, Ashkenazi in view of Ferguson teaches the invention as set forth above and Ashkenazi further teaches 
the electronic device (figures 2, 3, 6, and 7), wherein the electronic component case (308) is provided at a rear side of the upper frame (upper portion of the frame 110 and 302 as shown in figure 7B).
Regarding claim 4, Ashkenazi in view of Ferguson teaches the invention as set forth above and
Ashkenazi further teaches 

Regarding claim 5, Ashkenazi in view of Ferguson teaches the invention as set forth above and
Ashkenazi further teaches
the electronic device (figures 2, 3, 6, and 7)  of claim 4, wherein the support member (312) is provided at the rear side of the electronic component case (308) and comprises an elastic material (paragraph [0050] teaches nosepiece may be made from various materials such as rubber).
Regarding claim 6, Ashkenazi in view of Ferguson teaches the invention as set forth above and
Ashkenazi further teaches
the electronic device (figures 2, 3, 6, and 7) of claim 3, wherein the rear side of the upper frame comprises a concave portion that is recessed forwardly (back of 240, 245, 304R, 304L), and 
the electronic component case (308) includes a forward protrusion (entire case of 308) that fills the concave portion of the upper frame (fills in the back of 240, 245, 304R, 304L and 
Regarding claim 8, Ashkenazi in view of Ferguson teaches the invention as set forth above and
Ashkenazi further teaches
the electronic device (figures 2, 3, 6, and 7), 
wherein the upper portion of the electronic component case (upper portion of 308) corresponds to the area between the superciliary arches of the wearer (paragraph [0048] teaches electro-optical unit housing 308 is coupled with frame 302) and the lower portion of the electronic component case (lower portion of 308) corresponds to an area of a nasal root of the wearer (paragraph [0050] teaches nosepiece 312 is coupled with electro-optical unit housing 308 – the 308 is on the nasal root).
Regarding claim 11, Ashkenazi in view of Ferguson teaches the invention as set forth above and Ashkenazi further teaches
the electronic device (figures 2, 3, 6, and 7), wherein the optical driving assembly (optical system 240, 245) comprises,
an image source panel configured to emit light (image generator 252); and 
an emitting lens group (lens 254, 258, 260) provided on an optical path of the light emitted from the image source panel (252; lens 254, 258, and 260), and 
wherein the image source panel (252) and the emitting lens group (254, 258, 260) are provided in the lower portion of the electronic component case (lower portion of case 308 as shown in figure 2).
Regarding claim 12, Ashkenazi in view of Ferguson teaches the invention as set forth above and
Ashkenazi further teaches
the electronic device (figures 2, 3, 6, and 7), wherein,
the lens frame further (110, 302) comprises a side frame (temples 310R, 310L) configured to be seated at both sides of the head of the wearer (as shown in figure 6A), 
the upper frame (upper portion of the frame 110 and 302 as shown in figure 7B) comprises,
an inner portion forming a center area of the lens frame (inner portion of the center area of 110; 302); and 
an outer portion provided transversely outward of the inner portion and 
connected to the side frame (outer portion of 110; 302 and front section 313), 
the inner portion is fixed to the upper boundary of the binocular lens (304L, 304R fixed to 110; 302), and 
the outer portion is spaced from the upper boundary of the binocular lens (304L, 304R, and front section 313) and is fixed to the side frame (310R, 310L, paragraphs [0047] and [0048]).
	Regarding claim 20, Ashkenazi teaches 
	an electronic device (figures 2, 6 and 7, binocular HUD glasses, user wearable optical display system; paragraph [0035] and [0047]), comprising,
	a binocular lens (figure 2 and paragraph [0035] states shown in figure 2 illustrates binocular HUD glasses that include a pair of optical systems 240 and 245; each optical system 
	a lens frame having a rear side with a concave portion (rear side of frame 110 and 302 has a concave portion);
	an electronic component case (electro optical unit housing 308) fixed to the concave portion of the lens frame (rear side of frame 110 and 302 has a concave portion);
	an optical driving assembly (optical assembly 180) mounted in the electronic component case (308) and configured to emit image light to the binocular lens (240, 245, 304R, 304L, figures 1 and 3, image generator 152 and data source 170); and 
a battery configured to supply power to the optical driving assembly (paragraph [0051] states electro-optical unit 306 is electrically powered by a power source (not shown).  The power source may be embodied in the form of at least one battery),
	wherein a position of the electronic component case (308) corresponds to an area between superciliary arches of a wearer (as shown in figure 2),
	wherein the optical driving assembly (180) comprises,
		an emitting lens group (lens 154, 158 and 160); and
		a reflective mirror (curved mirror 156) positioned adjacent to the emitting lens group (154, 158 and 160) and configured to reflect light emitted from the emitting lens group (154, 158 and 160),
	wherein an upper transverse width of an upper portion of the electronic component case (308; upper portion of 308 has a greater width than the lower portion as shown in figure 6B) is greater than a lower transverse width of a lower portion of the electronic component case (lowest 
wherein the lens frame (110 and 302) comprises an upper frame coupled to an upper boundary of the binocular lens (230, 304R, 304L; upper portion of the frame 110 and 302 as shown in figure 6),
	wherein the electronic component case (308) is fixed to the upper frame (upper portion of the frame 110 and 302 as shown in figures 2 and 6),
	wherein the electronic component case (308) is provided at a rear side of the upper frame (upper portion of the frame 110 and 302 as shown in figure 7B),
	wherein the rear side of the upper frame comprises the concave portion, the concave portion being recessed forwardly (back of 240, 245, 304R, 304L), and
	wherein the electronic component case (308) includes a forward protrusion that fills the concave portion of the upper frame (fills in the back of 240, 245, 304R, 304L and 110, 302 and paragraph [0048] states electro-optical unit housing 308 is coupled with both frame 302 and with partially transmissive partially reflective lens 304).
	Ashkenazi does not specifically teach wherein the battery is provided in the upper portion of the electronic component case, wherein the battery is spaced apart forwardly from the area between the superciliary arches of the wearer.
	Ferguson teaches the electronic device (figure 1), wherein the battery is provided in the upper portion of the electronic component case (figure 1 and paragraph [0024] states there is a box or housing connected to the frame where the battery is located), and wherein the battery (figure 1 and paragraph [0024] states there is a box or housing connected to the frame where the battery is located) is spaced apart forwardly from the area between the superciliary arches of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Ashkenazi with the battery is provided in the upper portion of the electronic component case, and wherein the battery is spaced apart forwardly from the area between the superciliary arches of the wearer of Ferguson, for the purpose of providing power to a device which provides many features for the user to be more productive and accurate (paragraph [0024]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/24/22